Case: 11-10474     Document: 00511918425         Page: 1     Date Filed: 07/12/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           July 12, 2012

                                       No. 11-10474                        Lyle W. Cayce
                                                                                Clerk

BRYAN ARENDER,

                                                  Plaintiff – Appellant
v.

HUNT COUNTY, TEXAS,

                                                  Defendant – Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-838


Before JONES, Chief Judge, and WIENER, and GRAVES, Circuit Judges.
PER CURIAM:*
        Appellant Bryan Arender (“Arender”) worked for Appellee Hunt County’s
Sheriff’s Department (“the County”) as a jailor from January 2006 until August
2009, when the County terminated his employment following his comments
regarding Hunt County Judge John Horn (“Judge Horn”). Thereafter, Arender
brought suit against the County based on a claim of retaliatory discharge,
pursuant to 42 U.S.C. § 1983. The district court found that because Arender’s
comments did not address matters of public concern, they were not protected

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10474    Document: 00511918425      Page: 2   Date Filed: 07/12/2012



                                  No. 11-10474

speech under the First Amendment. Thus, on Arender’s claim of retaliatory
discharge, the district court granted summary judgment in favor of the County.
      Arender now appeals, arguing that the district court erred in finding that
his comments did not involve a matter of public concern. Reviewing the record
de novo, we agree that Arender’s comments did not address matters of public
concern. Therefore, the judgment of the district court is affirmed, essentially for
the same reasons stated in the district court’s order granting the County’s
motion for summary judgment.
AFFIRMED.




                                        2